Citation Nr: 1528720	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-05 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for left knee instability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse

ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

A video conference hearing was held before the undersigned in March 2015.  A transcript has been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has testified as to a worsening of lumbar spine and left knee symptomatology since her last VA examination in June 2012, describing recent episodes in which she experienced a total loss of function in the left knee and back.  See Board Hearing Transcript at 6, 22.  Moreover, recent private treatment records indicate that radiculopathy of the lower extremities associated with the Veteran's lumbar spine disability and the Veteran's limitation of lumbar spine motion may have worsened.  Therefore, a new examination is necessary to determine the current severity of the Veteran's disabilities.  

At the Board's hearing, the Veteran confirmed that there are no outstanding VA records.  However, the Veteran testified that she now receives private treatment for her disabilities.  Accordingly, any outstanding private records should be obtained on remand, including any records from Dr. W.G. dated since April 2013.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, request any outstanding private treatment records, to include records from Dr. W.G. dated after April 2013.  

2.  Then schedule the Veteran for a VA examination to determine the current severity of her lumbar spine and left knee disabilities.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

The examiner is requested to address the following with regard to the lumbar spine disability: 

(a) Provide the range of motion of the thoracolumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b) Determine whether there is weakened movement, 
excess fatigability, incoordination, pain or flare-ups attributable to the service connected back disability. 

These determinations shall be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

(c) Identify any associated neurological deformities associated with the service-connected lumbar disorder.  The severity of each neurological sign and symptom must be reported. 

(d) State whether the Veteran has intervertebral disc syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of such episodes over the preceding 12 months. 

It is noted that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner is requested to address the following with regard to the left knee disability: 

(a) Provide the range of motion of the left knee, measured in degrees, with normal range of motion specified.

(b) Determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the knee is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

(c) Specify whether the Veteran has any instability in the knee and, if so, the severity thereof, and whether there are episodes of locking. 

The examiner is also asked to comment on the impact of the Veteran's lumbar and left knee disabilities, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




